ATTORNEY GRIEVANCE COMMISSION                          •       IN THE
 OF MARYLAND                                            •       COURT OF APPEALS
                                                        •       OF MARYLAND
        Petitioner
                                                        •       Misc. Docket AG
V.
                                                        •       No. 37
RONALD JAMES GROSS
                                                        •       September Term, 2015
                Respondent

                     ***********************************************

                                               ORDER

        This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order of the Supreme Court of Pennsylvania

filed April 10, 2015 (Attachment A), whereby that Court ordered the suspension of Ronald

James Gross from practicing law in the Commonwealth of Pennsylvania for a period of six

months, effective May 10, 2015; and it appearing that said Ronald James Gross is admitted to the

Bar of this Court;

        NOW, THEREFORE, it is this 17th             day of       September          , 2015,

        ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 16-

773(d), that Ronald James Gross, Respondent, is hereby suspended, effective immediately, from

the practice of law in the State of Maryland, pending further order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall strike the name of Ronald James Gross

from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all courts in this State in

accordance with Maryland Rule 16-760(e).



                                                              /s/ Mary Ellen Barbera
                                                       Chief Judge